 Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
                                   :                             2/8/2021
UNITED STATES OF AMERICA           :
ex rel. SW CHALLENGER, LLC,        :
                                   :         19 Civ. 2501 (VM)
               Plaintiffs,         :
                                   :
          - against -              :         ORDER
                                   :
EVICORE HEALTHCARE MSI, LLC,       :
                                   :
               Defendant.          :
                                   :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

     On   January   28,   2021,   the   defendant    in   the   above-

captioned matter filed an unopposed letter request to unseal

the Complaint and “any notice of declination filed by the U.S.

Attorney’s Office.” (See Dkt. No. 32.) The Court hereby GRANTS

the request.

     The Clerk of Court is directed to unseal the Complaint

in the above-captioned case (see Dkt. No. 1), and enter the

attached declination letter into the public docket.



SO ORDERED.

Dated:     New York, New York
           8 February 2021

                                               Victor Marrero
                                                   U.S.D.J.
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 2 of 9
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 3 of 9
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 4 of 9
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 5 of 9
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 6 of 9
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 7 of 9
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 8 of 9
Case 1:19-cv-02501-VM Document 35 Filed 02/08/21 Page 9 of 9
